DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 December 2020 has been entered.
 
Amendment
This Office Action is made in response to amendment, filed 9/1/2021. Applicant has amended claims 1, 3, 7, 18, and 23. Claims 11-12 and 20 have been cancelled and claims 28-30 have been added.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 9/1/2021. 
With respect to Claim Rejections - 35 USC § 103, the Applicant has amended independent claims 1, 18, and 23 to include "wherein the aggregator is configured to: generate the snapshot of the set of telemetric data stored in the memory circuit based on a snapshot time interval, the memory circuit to store the snapshot while an additional set of telemetric data generated by the plurality of telemetry sensors during the generation of the snapshot is stored in the memory circuit.” The Applicant submits that the references are silent as to the quoted limitations. In response, the Examiner agrees and finds Ryan et al. (US 2010/0049717) to teach this additional feature.
 The Applicant submits that claims 1-10, 15-19, and 21-30 are in condition for allowance. With respect to the applicant arguments of claims 1-10, 15-19, and 21-30 have been fully considered but are moot in view of the new grounds of rejection (see rejections below).

Examiner’s Note
Claim 23-25 are to a machine-readable storage medium. The Examiner notes that the claim language is specific to comprising instructions that are executed by a processor and stores to a non-transitory memory. The Examiner also finds in the Applicant’s specification, paragraph 0038, the term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Thus, the claim language and specification are clear to covering only non-transitory media and therefore, does fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 15-16, 18-19, 21-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., Pub No US 2017/0250855 A1 (hereinafter Patil) in view of Cho et al., Pub No US .

Regarding Claim 1, Patil discloses an apparatus comprising:
a plurality of telemetry sensors configured to monitor [para.0004: Discloses a plurality of client devices 104 (telemetry sensors) configured to monitor online services where the client devices 104 are sensing/monitoring anomalies, then passes the telemetry data for storage.]; 
a memory circuit to store a set of telemetric data, the set of telemetric data generated by the plurality of telemetry sensors [FIG.2 & para.0026: Discloses telemetry data 126 memory (a memory circuit) to store a set of telemetric data, where the apparatus includes a telemetry data collector to collect telemetry data originated from a plurality of client devices (telemetry sensors) storing to the telemetry data memory 126.]; 
an aggregator coupled to the memory circuit [FIG(s).1, 2 & para(s).0035: Discloses an aggregation module 138 (an aggregator) coupled to the telemetry data memory 126 (the memory circuit).]; and 
a consumer circuit to query the aggregator for a subset of the set of telemetric data stored in the memory circuit [para.0046: Discloses a prediction generator 204 (a consumer circuit) to query the aggregator of historical telemetry data (stored in memory) for a particular class of data (e.g., a particular error type, etc. - set of telemetric data stored in the memory circuit) to be predicted at a given aggregate.].
Patil does not explicitly disclose the following:
 a plurality of telemetry sensors configured to monitor one or more of a plurality of integrated circuits of the apparatus,
each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits, 
a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, 
the first telemetry sensor to comprise a sub-circuit of the first integrated circuit (emphasis added to distinguish the elements not taught by Patil); 

a plurality of telemetry sensors configured to monitor one or more of a plurality of integrated circuits of the apparatus [FIG.6 & para.0127-0128: Discloses monitoring a plurality of integrated circuits of a digital circuit power consumption measuring system (the apparatus) that includes a plurality of telemetry sensors.], 
each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits [FIG.6 and para.0025: Discloses each telemetry sensor (611, 613, 617, and 619) are coupled to one or more of the plurality of integrated circuits (625, 627, and 629).], 
a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits [FIG.6 and para.0128: Discloses a signal transition sensor (a first telemetry sensor) monitors a weight computation circuit (a first integrated circuit).], 
the first telemetry sensor to comprise a sub-circuit of the first integrated circuit [FIG.6 and para.0035: Discloses a signal transition sensor (a first telemetry sensor) monitors a weight computation circuit (a first integrated circuit) comprising a sub-circuit.];
The Examiner notes that making units separated or integrated are considered obvious modifications to one of ordinary skill in the art as stated in MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil in view of Cho to provide these features. One would be motivated at the time of the invention to have this capability since there is a desire to predict future power needs of digital circuits and, based thereon to dynamically manage the power that is consumed by the chip [Cho: 0016].Thus, monitoring a plurality of integrated circuits comprising sub-circuits monitored by sensors.
The combined teachings of Patil and Cho do not explicitly disclose wherein the aggregator is configured to: generate the snapshot of the set of telemetric data stored in the memory circuit based on a snapshot time interval, the memory circuit to store the snapshot while an additional set of telemetric data generated by the plurality of telemetry sensors during the generation of the snapshot is stored in the memory circuit (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Ryan discloses generating a memory snapshot of information 

Regarding Claim 2, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and further discloses the memory circuit to comprise a memory mapped input-output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers, the first telemetry sensor configured to monitor a second sub-circuit of the first integrated circuit. [Patil - FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server(s) 128 periodically and/or in response to events or rules (thus, telemetry data being stored or mapped to specific memory location (a flat memory space) for reading and writing of the telemetry data (i.e. input/output); and para.0034: Discloses the computer-readable memory 134 includes the aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented; and para.0039: Discloses the received telemetry data 126 is processed and stored (mapped) in the memory 134 ( a flat memory space); and para.0027: Discloses The telemetry data 126 that is transmitted periodically and/or in response to an event or rule can comprise various types of data and various amounts of data, depending on the implementation. For example, the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the Cho – FIG.6: Discloses monitor a second sub-circuit of the first integrated circuit].

Regarding Claim 3, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and Patil further discloses the aggregator to comprise:
one or more data registers accessible by the consumer circuit, the one or more data registers to store an indication of the snapshot [FIG.4 & para.0062: discloses receive telemetry data from a plurality of clients over time 402 and then classify the telemetry data 404 (FIG.2 illustrates the data is accessible by the prediction generator 204 (consumer circuit)). Then convert individual classes of data into a set of metrics 406 (snapshot) and store the set of metrics 408 as historical telemetry data 126. As samples of telemetry data 126 are continuously received, processed, and stored, the historical telemetry data 126 comprises an extensive repository (registers) of processed telemetry data 126 that can be utilized for anomaly detection purposes.];
one or more discovery registers, the one or more discovery registers to store indications of telemetric data stored in the memory circuit [para.0062-0063: discloses the extensive repository (registers) of processed telemetry data 126 that can be utilized for anomaly detection purposes (discovery ; and
a discovery interface coupled to the one or more discovery registers and the consumer circuit, the discovery interface to provide access to the discovery registers by the consumer circuit [FIG.2: Discloses an historical telemetry data database126 that interfaces (discovery interface) with the Anomaly Detector 140].

Regarding Claim 4, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 3, and Patil further discloses comprising a discovery list accessible by the consumer circuit, the discovery list to store links to discovery interfaces of a plurality of aggregator modules. [para.0055: Discloses an automated recovery module 212 can reference a list of components (a discovery list) in the service provider's domain, such as components of the data center 108 to determine if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component or an out-of-domain component.].

Regarding Claim 5, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 3, and Patil further discloses comprising a memory block accessible to both the aggregator and the consumer circuit, the data registers implemented in the memory block [FIG.2: Discloses an historical telemetry data database126 (a memory block) that is accessible to both the aggregation module 138 and the telemetry data collector 136 (consumer circuit).].

Regarding Claim 6, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 3, and Patil further discloses the consumer circuit to comprise the one or more data registers [FIG.5 & para.0067-0068: Discloses telemetry data 126 originating from a plurality of client devices 104 (consumer circuit) is received. At 504, a class of data (data register) is selected from the telemetry data 126 by the anomaly detector 140. For example, a class of data pertaining to an error code (one register) can be .

Regarding Claim 7, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and Patil further discloses comprising an observer, the observer arranged to process a query, from the consumer circuit, of a set of telemetric data via the aggregator, the query to include an indication for a sub-set of the set of telemetric data based on a set of metrics and events [para.0055: Discloses an automated recovery module 212 (an observation module) can reference a list of components (a discovery list) in the service provider's domain, such as components of the data center 108 to determine (query) if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component or an out-of-domain component.].

Regarding Claim 8, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 7, and Patil further discloses the observer to determine a frequency of generation of the sub-set of the set of telemetric data based on output from the telemetry sensors at a plurality of time intervals [para.0036: Discloses telemetry data 126 collected over the past month (or any suitable time period) can be analyzed; and para.0052: Discloses a comparator 206 can utilize prediction error thresholds (a frequency) to determine when a deviation between an actual value and the predicted value at a given time of day is to be considered an anomaly.].

Regarding Claim 10, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and Patil further discloses the plurality of telemetry sensors to comprise at least one of a temperature sensing system, a fully integrated voltage regulator (FIVR) rail, a free running counter, a counter, a voltage droop measuring (VDM) system, a central processing unit (CPU) current load monitor, an energy counter, a reliability odometer, a machine check architecture (MCA) bank, or a time-in-state residency [para.0016: Discloses one or more devices can be configured to conserve resources with respect to power resources, memory resources, communications bandwidth .

Regarding Claim 15, the combined teachings of Patil, Cho, and Ryan discloses the system of claim 1, and Patil further discloses the consumer circuit to comprise an out-of-band consumer circuit, the consumer circuit to query the aggregator using out-of-band signaling, an in-band consumer circuit to query the aggregator using in-band signaling. [para.0021: Discloses the environment 100 is further shown as including a first Internet service provider (ISP) 120(1) (in-band consumer circuit) and a second ISP 120(2) collectively "ISPs 120"). The ISPs 120 represent a plurality of ISPs 120 that can be involved in enabling access of users 102 to the online service(s) 110. That is, each ISP 120 can represent a third party entity (or operator) that provides services (out-of-band consumer circuit) to users for accessing, using, or participating in the Internet, and although two ISPs 120(1) and 120(2) are shown in FIG. 1, it is to be appreciated that any number of ISPs 120 can be involved in the network topology on which the online service(s) 110 is implemented; and para.0055: Discloses an automated recovery module 212 can reference a list of components in the service provider's domain, such as components of the data center 108 to determine (query) if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component or an out-of-domain component.].

Regarding Claim 16, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and Patil further discloses a comprising:
a communication bus to couple the aggregator and the consumer circuit [FIG(s).1,2: Discloses communication bus (network(s) 112) coupling the aggregation module 138 and the Prediction Generator 204 (consumer circuit).]; and
a set of commands mapped onto the communication bus, the set of commands to provide access to the aggregator by the consumer circuit via the communication bus [para.0017: Discloses the online service(s) 110 can include, without limitation, a personal information management (PIM) service, such as an email service, a web-hosting service, a storage service, a virtual machine service, a business productivity service, an entertainment service (e.g., a music service, a video service, a gaming service, etc.), a personal productivity service (e.g., a travel service), a social networking service, or any similar cloud-based service; and para.0018: Discloses that user can subscribe to, or otherwise register for, access to one or more of the online service(s) 110 as a "tenant" of the online service(s) 110. In this regard, a tenant can comprise an individual user 102 or a group of multiple users 102, such as when an enterprise with hundreds of employees registers as a tenant of the online service(s) 110. Accordingly, the datacenter 108 can utilize a database or a similar data structure to manage registered tenants of the online service(s) 110, including management of access credentials for individual users 102; and para.0027: Discloses user input commands.].

Regarding Claim 18, Patil discloses a computer-implemented method, comprising:
monitoring, by a plurality of telemetry sensors [para.0004: Discloses a plurality of client devices 104 (telemetry sensors) configured to monitor online services where the client devices 104 are sensing/monitoring anomalies, then passes the telemetry data for storage];
receiving a plurality of indications of telemetric data generated by the plurality of telemetry sensors based on the monitoring [para.0026: Discloses the telemetry data received by the plurality of client devices 104 (telemetry sensors) that monitor the on line services comprises receiving plurality of error code indicative of connection failure (a plurality of indications).];
storing, to a non-transitory memory, the plurality of indications of telemetric data, the stored plurality of indications of telemetric data forming a set of telemetric data [FIG(s).1-2 & para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory (para.0087: Discloses non-transitory memory) of the client device 104; and para.0062: Discloses forming a set of telemetry data that are classified corresponding to error codes and are stored.];
receiving, at an aggregator coupled to the non-transitory memory, a query for a subset of the set of telemetric data, the query received from a consumer circuit [FIG(s).1, 2 & para(s).0035: Discloses an aggregation module 138 (an aggregator) coupled to the telemetry data memory 126; para.0046: Discloses a prediction generator (a consumer circuit) to query the aggregator of historical telemetry data (stored in memory) for a particular class of data (e.g., a particular error type, etc. - set of telemetric data stored in the memory circuit) to be predicted at a given aggregate.]; and
Patil does not explicitly disclose the following:
 monitoring, by a plurality of telemetry sensors, one or more of a plurality of integrated circuits,
each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits, 
a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, 
the first telemetry sensor to comprise a sub-circuit of the first integrated circuit (emphasis added to distinguish the elements not taught by Patil); 
However, in analogous art, Cho discloses the following:
monitoring, by a plurality of telemetry sensors, one or more of a plurality of integrated circuits [FIG.6 & para.0127-0128: Discloses monitoring a plurality of integrated circuits of a digital circuit power consumption measuring system (the apparatus) that includes a plurality of telemetry sensors.], 
each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits [FIG.6 and para.0025: Discloses each telemetry sensor (611, 613, 617, and 619) are coupled to one or more of the plurality of integrated circuits (625, 627, and 629).], 
a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits [FIG.6 and para.0128: Discloses a signal transition sensor (a first telemetry sensor) monitors a weight computation circuit (a first integrated circuit).], 
the first telemetry sensor to comprise a sub-circuit of the first integrated circuit [FIG.6 and para.0035: Discloses a signal transition sensor (a first telemetry sensor) monitors a weight computation circuit (a first integrated circuit) comprising a sub-circuit.];
The Examiner notes that making units separated or integrated are considered obvious modifications to one of ordinary skill in the art as stated in MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil in view of Cho to provide these features. One would be motivated at the time of the invention to have this capability since there is a desire to predict future power needs of digital circuits and, based thereon to dynamically manage the power that is consumed by the chip [Cho: 0016].Thus, monitoring a plurality of integrated circuits comprising sub-circuits monitored by sensors.
The combined teachings of Patil and Cho do not explicitly disclose generate by the aggregator, the snapshot of the set of telemetric data stored in the memory circuit based on a snapshot time interval, wherein the snapshot is stored in the memory while an additional set of telemetric data generated by the plurality of telemetry sensors during the generation of the snapshot is stored in the memory (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Ryan discloses generating a memory snapshot of information stored in a plurality of memory locations at a predetermined time or at predetermined intervals while continuously updating the memory locations [para.0020-0022]. Ryan also discloses storing the memory snapshot at the at least one standby server [para.0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil and Cho in view of Ryan to generate memory snapshots. One would be motivated at the time of the invention to have this capability to be able to save data at different intervals for analyzing at a later time since the memory data continues to change as new data is collected [Ryan: 0002-0003].

the computer-implemented method of claim 18, and Patil further discloses storing the plurality of indication of the telemetric data comprising storing the plurality of indication of telemetric data to a memory mapped input-output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers [FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server(s) 128 periodically and/or in response to events or rules (thus, telemetry data being stored or mapped to specific memory location (a flat memory space) for reading and writing of the telemetry data (i.e. input/output); and para.0034: Discloses the computer-readable memory 134 includes the aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented; and para.0039: Discloses the received telemetry data 126 is processed and stored (mapped) in the memory 134 ( a flat memory space); and para.0027: Discloses The telemetry data 126 that is transmitted periodically and/or in response to an event or rule can comprise various types of data and various amounts of data, depending on the implementation. For example, the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the make, the model, etc., an Internet Protocol (IP) address from where the client device 104 is connecting to the online service(s) 110, logs of successful connections, logs of failed requests, logs of errors and error codes, network type information ( e.g., wired network connection, wireless network connection, connected to a proxy, etc.), a server identifier of the last known server 106 to which the client device 104 was connected, a server identifier of the server 106 to which the client device 104 is currently connected, logs of user input commands received via a user interface of the client application 122, service connectivity data (e.g., login events, auto discover events, etc.), user feedback data (e.g., feedback about features of the online service(s) 110), a client configuration, logs of time .

Regarding Claim 21, the combined teachings of Patil, Cho, and Ryan discloses the computer-implemented method of claim 18, and Patil further discloses comprising receiving the query from the consumer circuit via in-band signaling, and receiving a second query from a second consumer circuit via out-of-band signaling [para.0021: Discloses the environment 100 is further shown as including a first Internet service provider (ISP) 120(1) (in-band consumer circuit) and a second ISP 120(2) collectively "ISPs 120"). The ISPs 120 represent a plurality of ISPs 120 that can be involved in enabling access of users 102 to the online service(s) 110. That is, each ISP 120 can represent a third party entity (or operator) that provides services (out-of-band consumer circuit) to users for accessing, using, or participating in the Internet, and although two ISPs 120(1) and 120(2) are shown in FIG. 1, it is to be appreciated that any number of ISPs 120 can be involved in the network topology on which the online service(s) 110 is implemented; and para.0055: Discloses an automated recovery module 212 can reference a list of components in the service provider's domain, such as components of the data center 108 to determine (query) if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component (first query) or an out-of-domain component (second query).].

Regarding Claim 22, the combined teachings of Patil, Cho, and Ryan discloses the computer-implemented method of claim 1, and Patil further discloses comprising receiving the query from the consumer circuit via a communication bus coupling the aggregator and the consumer circuit, the communication bus associated with a set of commands mapped onto the communication bus, the set of commands to provide access to the aggregator by the consumer circuit via the communication bus [para.0059: Discloses telemetry data 126 originating from a plurality of client devices 104 is received over time. For example, as a result of client devices 104 executing respective client applications 122 to access an online service 110, telemetry data 126 is transmitted over the network 112 and received by the telemetry data collector 136; and para.0060: Discloses at 404, the telemetry data 126 can be classified by the classifier 200. For example, subsets of the telemetry data 126 corresponding to error codes can be classified in a class of data for "errors," and individual error codes can be classified in a separate class; and para.0061: Discloses at 406, the data translator 202 can convert the individual classes of data to a set of metrics. For example, a count or rate of an error code can be determined from the classified telemetry data 126, or a count of users 102 accessing the online service 110 at various times can be determined from the classified telemetry data 126; and para.0062: Discloses at 408, the set of metrics for individual classes of data can be stored as historical telemetry data 126. Over time, as samples of telemetry data 126 are continuously received, processed, and stored, the historical telemetry data 126 comprises an extensive repository of processed telemetry data 126 that can be utilized for anomaly detection purposes; and para.0027: Discloses user input commands.].

Regarding Claim 23, Patil discloses at least one machine-readable storage medium comprising instructions that when executed by a processor, cause the processor to:
monitor, by a plurality of telemetry sensors [para.0004: Discloses the telemetry data originates from the client devices that are accessing an online service where the client devices are sensing anomalies and passes the telemetry data for storage and/or analysis; and FIG.1 & para.0031: Discloses a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from a plurality of client devices 104 (telemetry sensors) configured to monitor online services.];
receive a plurality of indications of telemetric data generated by the plurality of telemetry sensors based on the monitoring [FIG.2 & para.0031: Discloses memory (memory circuit) 134 that includes a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 (telemetry sensors) are used to access the online service(s) 110. The telemetry ;
store, to a non-transitory memory coupled to the processor, the plurality of indications of telemetric data, the stored plurality of indications of telemetric data forming a set of telemetric data [FIG(s).1-2 & para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server( s) 128 periodically and/or in response to events or rules; and para.0031: Discloses the telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130. Over time, a history of telemetry data 126 is obtained with time stamps corresponding to the time at which the telemetry data 126 was collected by, or transmitted from, the telemetry data module 124 of the client device 104.];
receive, from a consumer circuit coupled to the processor, a query [FIG.1 & para.0045: Discloses ]receiving a request for a query issued by the aggregation module over the network that is coupled to processor; and 
Patil does not explicitly discloses monitor, by a plurality of telemetry sensors, one or more of a plurality of integrated circuits, each telemetry sensor implemented in circuitry coupled to one or more of the plurality of integrated circuits, a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, the first telemetry sensor to comprise a sub-circuit of the first integrated circuit; (emphasis added to distinguish the elements not taught by Patil); However, in analogous art, Cho discloses in FIG.6 and paragraph 0127-129 a digital circuit 601 may include multiple sub-circuits, such as sub-circuits 603, 605, and 607 (plurality of integrated circuits). A digital circuit power consumption measuring system 609 may be connected to the digital circuit 601 and may include multiple signal transition sensors, such as signal transition sensors 611, 613, 617, and 619 (first, second, third, and forth sensors). For example, the signal transition sensor 611 may be connected to an input to the sub-circuit 603 and the signal transition sensor 
The combined teachings of Patil and Cho do not explicitly disclose receive, from a consumer circuit coupled to the processor, a query for a snapshot of the set of telemetric data; and; and generate by the aggregator, the snapshot of the set of telemetric data stored in the memory based on a snapshot time interval, the memory to store the snapshot while an additional set of telemetric data generated by the plurality of telemetry sensors during the generation of the snapshot is stored in the memory (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Ryan discloses generating a memory snapshot of information stored in a plurality of memory locations at a predetermined time or at predetermined intervals while continuously updating the memory locations [para.0020-0022]. Ryan also discloses storing the memory snapshot at the at least one standby server [para.0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil and Cho in view of Ryan to generate memory snapshots. One would be motivated at the time of the invention to have this capability to be able to save 

Regarding Claim 24, the combined teachings of Patil, Cho, and Ryan discloses the at least one machine-readable storage medium of claim 23, and Patil further discloses the instructions that when executed by the processor, cause the processor to store the plurality of indication of the telemetric data to a memory mapped input-output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers [FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server(s) 128 periodically and/or in response to events or rules (thus, telemetry data being stored or mapped to specific memory location (a flat memory space) for reading and writing of the telemetry data (i.e. input/output); and para.0034: Discloses the computer-readable memory 134 includes the aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented; and para.0039: Discloses the received telemetry data 126 is processed and stored (mapped) in the memory 134 ( a flat memory space); and para.0027: Discloses The telemetry data 126 that is transmitted periodically and/or in response to an event or rule can comprise various types of data and various amounts of data, depending on the implementation. For example, the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the make, the model, etc., an Internet Protocol (IP) address from where the client device 104 is connecting to the online service(s) 110, logs of successful connections, logs of failed requests, logs of errors and error codes, network type information ( e.g., wired network connection, wireless network connection, connected to a proxy, etc.), a server identifier of the last known server 106 to which the client device 104 was connected, a server identifier of the server 106 .

Regarding Claim 25, the combined teachings of Patil, Cho, and Ryan discloses the at least one machine-readable storage medium of claim 24, and Patil further discloses the instructions that when executed by the processor, cause the processor to receive the query from the consumer circuit via a communication bus coupling the processor  [para.0045: Discloses a query issued by the aggregation module over the network (a communication bus – FIG.1 illustrates the network coupled to the network) to a prediction generator (a consumer circuit) to query (para.0046).] and the consumer circuit, the communication bus associated with a set of commands mapped onto the communication bus, the set of commands to provide access to the stored telemetric data by the consumer circuit via the communication bus [para.0059: Discloses telemetry data 126 originating from a plurality of client devices 104 is received over time. For example, as a result of client devices 104 executing respective client applications 122 to access an online service 110, telemetry data 126 is transmitted over the network 112 and received by the telemetry data collector 136; and para.0060: Discloses at 404, the telemetry data 126 can be classified by the classifier 200. For example, subsets of the telemetry data 126 corresponding to error codes can be classified in a class of data for "errors," and individual error codes can be classified in a separate class; and para.0061: Discloses at 406, the data translator 202 can convert the individual classes of data to a set of metrics. For example, a count or rate of an error code can be determined from the classified telemetry data 126, or a count of users 102 accessing the online service 110 at various times can be determined from the classified telemetry data 126; and para.0062: .

Regarding Claim 28, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and Ryan further discloses the aggregator to comprise:
a first telemetry watcher [para.0022: Discloses an active server.] to:
cause the snapshot to be generated [para.0022: Discloses active server receives an indication of the occurrence of the event (causes), the memory snapshot is generated.]; and
expose the snapshot to the consumer circuit [para.0023: Discloses transmitting the memory snapshot from the active server to at least one standby server (such as the Anomaly Detection System 130 server of Patil that is coupled with the prediction generator 204 (consumer circuit).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 29, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 28, and Ryan further discloses the first telemetry watcher to expose a location of the snapshot to the consumer circuit [para.0004: Discloses the method includes generating a memory snapshot of information stored in a plurality of active server memory locations. Thus, the memory in the exposed location is transmitted to the standby server.]. This claim is rejected on the same grounds as claim 28.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., Pub No US 2017/0250855 A1 (hereinafter Patil) in view of Cho et al., Pub No US 2013/0191054 A1 (hereinafter Cho) and further in view of Ryan et al., Pub No US 2010/0049717 A1 (hereinafter Ryan) and further in view of Leung et al., Pub No US 2014/0047106 A1 (hereinafter Leung).

Regarding Claim 9, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 8, and Patil further discloses the observer to comprise an interrupt configuration register, and an interrupt observer register [para.0031-0032: Discloses the telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130. Over time, a history (an interrupt configuration register) of telemetry data 126 is obtained with time stamps corresponding to the time at which the telemetry data 126 was collected by, or transmitted from, the telemetry data module 124 of the client device 104. The telemetry data 126 is classified (registers) into multiple classes of data so that a particular class of data can be pinpointed for detecting an anomaly (an interrupt observation module register) with respect to the class of data; 
the combined teachings do not explicitly discloses a global time stamp based on a global clock. However, in analogous art, Leung discloses sensors may have to be synchronized (global time) to report the states [para.0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil, Cho, and Ryan in view of Leung to provide this feature. One would be motivated at the time of the invention to have this capability since there is a desire for users to have access to predictive cloud analytics that allow them to capture trending data on memory utilization and file system growth, so that they can plan needed changes to computing resources before they encounter service availability issues. Not having these capabilities in place may prevent users from taking actions for optimizing cloud resources in use to meet changes in business demand [Leung: 0003]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 17, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 16, and the combination does not explicitly discloses the communication bus to comprise a management component transport protocol (MCTP) bus, the MCTP bus to apply a Quality of Service (QoS) scheme to assign a first priority level to data traffic and a second priority level the telemetry data, the first priority level to indicate a higher priority than the second priority level; However, in analogous art, Leung discloses an communication interface bus between the computing devices and output devices (FIG.8). Paragraph 0046 and FIG.4 discloses a cloud monitoring service communicates with a service manager to accomplish a compressive sensing approach (a Quality of Service (QoS) scheme) used for data filtering, which may maintain real-time monitoring performance while reducing data traffic. Paragraph 0040 discloses the sensor data received by the service manager .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., Pub No US 2017/0250855 A1 (hereinafter Patil) in view of Cho et al., Pub No US 2013/0191054 A1 (hereinafter Cho) and further in view of Ryan et al., Pub No US 2010/0049717 A1 (hereinafter Ryan) and further in view of Salunke et al., Pub No US 2016/0371170 A1 (hereinafter Salunke).

Regarding Claim 26, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 1, and the combination does not explicitly discloses the comprising a processor circuit to execute a first virtual machine and a second virtual machine, the first virtual machine to access a first subset of the plurality of telemetry sensors, the second virtual machine to access a second subset of the plurality of telemetry sensors, the second subset of the plurality of telemetry sensors different than the first subset of the plurality of telemetry sensors. However, in analogous art, Salunke discloses a service processor (a processor circuit) which can be located within computer systems or in a standalone unit. The service processor include a monitoring mechanism that performs a number of diagnostic functions for computer systems. One of these diagnostic functions involves recording performance parameters from virtual machines (first and second virtual machines) and/or other software programs executing on computer systems. In one or more embodiments, the performance parameters are recorded from telemetry signals generated from hardware sensors (a first subset of plurality of telemetry sensors) and software monitors (a second subset of plurality of telemetry sensors) within computer systems [para.0041]. Paragraph 0046 discloses those skilled in the art will appreciate that largescale data center deployments may include tens of thousands of virtual machines (a first virtual machine and a second virtual machine) and/or other software programs on hundreds of physical servers. An administrator of a data center may thus be responsible for managing and maintaining the execution of thousands of virtual machines (execute a first virtual machine and a second virtual machine) on multiple physical machines.FIG.1 discloses multiple computer systems and FIG.2 discloses each computer systems contains virtual machines that collects performance parameters, therefore each virtual machine accesses a different subset of plurality of telemetry sensors since there are a plurality of virtual machines each monitoring their own computer system. For example, paragraph 0043 discloses one computer system virtual machine may monitor anomalies or degradation risks (first subset of the plurality of telemetry sensors) for that particular computer system. Paragraph 045 discloses another computer system virtual machine may detect or predict software anomalies (a second subset of the plurality of telemetry sensors different than the first subset of the plurality of telemetry sensors) such as out-of-memory (OOM) events in a virtual machine and/or other software program running on the particular computer system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil, Cho, and Ryan in view of Salunke to provide this feature. Businesses are increasingly relying on enterprise computing systems to process ever-larger 

Regarding Claim 27, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 26, Salunke further discloses the processor circuit to execute a virtual machine monitor, the virtual machine monitor to access each of the plurality of telemetry sensors [FIG.1 & para.0042: Discloses upon receiving the performance parameters (access each of the plurality of telemetry sensors), a monitoring center (a virtual machine monitor) stores the performance parameters in one or more logs and/or perform various diagnostic and/or remedial functions on computer systems; and FIG.2 & para.0043: Discloses a signal-monitoring module that monitors telemetry data for various anomalies, alerts, and trends.]. This claim is rejected on the same grounds as claim 26.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., Pub No US 2017/0250855 A1 (hereinafter Patil) in view of Cho et al., Pub No US 2013/0191054 A1 (hereinafter Cho) and further in view of Ryan et al., Pub No US 2010/0049717 A1 (hereinafter Ryan) and further in view of Michel et al., Pub No US 2013/0135994 A1 (hereinafter Michel).

Regarding Claim 30, the combined teachings of Patil, Cho, and Ryan discloses the apparatus of claim 28, and Patil further discloses the set of telemetric data to include error data from a machine check architecture bank, the aggregator to comprise:
a second telemetry watcher [para.0036: Discloses an anomaly detection system 130.] to:
generate a log based on the error data [para.0060 & FIG.4: Discloses at element 404, subsets of the telemetry data 126 corresponding to error codes can be classified in a class of data for "errors," and individual error codes can be classified in a separate class; and FIG.4: Discloses element 408 storing sets of metrics as historical telemetry data; and para.0062: Discloses historical telemetry data 126 comprises an extensive repository of processed telemetry data 126 that can be utilized for anomaly detection purposes.];
generate an alert based on the error data [FIG.5 & para.0038: Discloses transmitting an alert message based on the error data.]; and
Although Patil discloses alert messages can further include an instruction to take an action, the combined teachings do not explicitly discloses store, in a status register of the second telemetry watcher, an indication that the second telemetry watcher is in an inactive state, the inactive state to cause the second telemetry watcher to refrain from exposing the additional set of telemetric data to a consumer (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Michel discloses while operating in an active senor mode (collecting telemetry data), changing the operation mode to an inactive state when a predetermined condition is met. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil, Cho, and Ryan in view of Michel to provide this feature. One would be motivated at the time of the invention to have this capability to manage the increasing extension of communication networks [para.0025]. By having the capability to halt collecting of telemetry data when error is detected will reduce the traffic on the network.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foucher et al., (US 2006/0206698 A1) - Discloses methods, systems, and computer program products for generic collection and delivery of telemetry data. A 
Bae et al., (US 2010/0321204 A1) – Discloses a telemetry data acquisition management system for interfacing with and receiving telemetry data from sensor bearing systems for distribution to a plurality data processing applications in accordance with "fuzzy" timeliness specifications provided in telemetry requests, and charging the data processing applications according to the load responding to the requests places on the system (para.0016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426